Citation Nr: 0809938	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-38 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
December 1, 2006, and an evaluation in excess of 40 percent 
as of December 1, 2006, for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to December 1, 2006, duodenal ulcer did not cause 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.

2.  As of December 1, 2006, duodenal ulcer is not manifested 
by pain which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent prior 
to December 1, 2006, and an evaluation in excess of 
40 percent as of December 1, 2006, for duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7305 (2007)
REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a claim for increase, section 5103(a) requires that the 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent notification letters in 
August 2002, which is prior to initial consideration of the 
claim, and August 2006, which is after initial consideration 
of the claim.  In the August 2002 letter, VA informed the 
veteran that if he had evidence showing increased disability, 
he could submit that to VA or have VA obtain the records.  It 
noted that if he had not been treated or examined recently, 
he could submit his own statement describing his symptoms, 
their frequency and severity, and other involvement, 
extension, and additional disablement caused by the 
disability.  In the August 2006 letter, VA informed the 
veteran he could submit evidence showing that his service-
connected duodenal ulcers had increased in severity.  He was 
told that such evidence may be from a doctor, but could also 
be from individuals who are able to describe from their 
knowledge and personal observations in what manner the 
veteran's disability had become worse.  VA noted that the 
veteran could submit a statement describing his symptoms, 
their frequency and severity, and another additional 
disablement caused by his disability.  The August 2006 letter 
also informed him of how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.  The veteran was not told to submit evidence 
about the effect that worsening had on his employment and 
daily life and was not told that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication of this 
claim.  Regarding both notice to submit evidence about the 
effect that worsening has on his employment and daily life 
and that should an increase in disability be found a 
disability rating will be determined by applying relevant 
diagnostic codes, the Board finds that the veteran has actual 
knowledge of these elements.  The veteran is clearly aware 
that in order to establish a higher evaluation, he needs to 
show that his disability is worse, as he made that allegation 
when seeking an increased rating and has continued to make it 
throughout the appeal period.  Additionally, he has made 
specific arguments as to how the disability affects his daily 
life.  Further, when discussing his symptomatology, he is 
addressing those symptoms that are listed under the 
Diagnostic Code that addresses his disability.  This shows 
his actual knowledge of the criteria needed for a higher 
evaluation (as he has argued that he meets the criteria for a 
60 percent evaluation).  The undersigned also addressed these 
factors at the February 2008 hearing.  As a result, the Board 
finds the veteran cannot be prejudiced by the RO's failure to 
inform him of the specific evidence needed to establish a 
higher evaluation.

Following the August 2006 notice, the RO readjudicated the 
claim in February 2007 (when it awarded a 40 percent 
evaluation as of December 2006) and again in May 2007.  All 
of the above shows that any notice error in the August 2002 
and August 2006 letters did not affect the essential fairness 
of the adjudication of this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records dated from 2002 to the 2007 (including the 
March 2007 hospitalization treatment records).  VA has also 
provided the veteran with examinations in connection with his 
claim.  The veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Service connection for duodenal ulcer was awarded in a 
January 1964 rating decision and assigned a temporary 
100 percent evaluation for hospitalization and then a 
10 percent evaluation thereafter.  He was awarded another 
temporary 100 percent evaluation for additional surgery in 
February 1964 and assigned a 20 percent evaluation 
thereafter.  In a February 2007 rating decision, the RO 
awarded a 40 percent evaluation, effective December 1, 2006.  
The veteran has indicated he is seeking a higher evaluations, 
and thus the appeal continues.

At a February 2008 hearing before the undersigned, the 
veteran testified that the medication he was taking was 
making him vomit more frequently, to include vomiting blood.  
He stated he had constant pain in the area even with the 
medication.  The veteran pointed out he had lost about 40 
pounds since December 2006.  He described having blood in his 
stool occasionally.  He stated he is anemic.  The veteran 
stated he had difficulty getting anything done because his 
disability negatively impacted his life.  He could not plan 
things because he never knew how his disability would affect 
him that day.  The veteran testified he last worked 
approximately four to five years ago.  He noted he had been 
hospitalized at a VA facility for three weeks in March 2007 
due to an exacerbation of his disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings may be assigned where the 
symptomatology warrants different ratings for distinct time 
periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's service-connected disability is evaluated under 
Diagnostic Code 7305, which addresses duodenal ulcer.  Mild 
ulcer disease with recurring symptoms once or twice yearly 
warrants a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Moderate ulcer disease with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration or with continuous moderate manifestations 
warrants a 20 percent rating.  Id.  A moderately severe ulcer 
manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year warrants a 40 
percent rating.  Id.  Severe ulcer disease manifested by pain 
which is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO has staged the veteran's disability ratings during the 
appeal period by awarding a 40 percent evaluation as of 
December 1, 2006.  See Hart, supra.  The Board will address 
the 20 percent and 40 percent evaluations separately.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to December 1, 
2006.  Specifically, the evidence does not show that the 
veteran meets the criteria for the 40 percent evaluation.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305.  Prior to 
December 2006, the veteran complained of weight loss, but 
there was no evidence that such weight loss had impaired his 
health and/or that he had anemia.  Additionally, there was no 
evidence that he had recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  For example, in December 2001, the veteran 
reported having abdominal pain, as well as nausea and 
vomiting for the past week.  In January 2002, the veteran 
described having chronic abdominal pain for years.  The 
veteran's statements alone do not establish incapacitating 
episodes, but rather intermittent increased abdominal pain 
with nausea and vomiting, which would not warrant a higher 
evaluation.  At the time of the November 2002 VA examination, 
there was no active ulcer.  The veteran stated he had stomach 
pain all the time and would vomit two to three times per 
week.  The veteran's statements prior to December 1, 2006 
would fall under a finding that he had continuous moderate 
symptoms, which is contemplated in the 20 percent evaluation.  
For these reasons, the Board finds that the evidence does not 
support an evaluation in excess of 20 percent prior to 
December 1, 2006.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent as of December 1, 2006.  
The Board notes that the RO awarded a 40 percent evaluation 
based upon a clinical finding in a December 1, 2006, VA 
examination report that the veteran now had anemia.  In that 
examination report, the examiner, while noting that the 
veteran had anemia now, stated that the veteran's symptoms 
had remained the same over the years and that it had not 
caused malnutrition.  In fact, he noted the veteran was 
"well developed and well nourished."  An upper 
gastrointestinal series conducted in December 2006 showed 
negative esophagus, stomach, and upper small intestine.  
Thus, there was no active ulcer disease at that time.  

The more recent VA treatment records show that the veteran 
has unexplained weight loss, although it has not been 
attributed to the service-connected disability.  In 
attempting to understand the veteran's weight loss, VA had 
the veteran undergo an abdominal/pelvic CT scan, which showed 
"no definite cause for patient[']s weight loss."  An 
esophagogastroduodenoscopy showed normal esophagus and 
duodenum.  It was noted that it failed to show any 
significant pathology to explain the veteran's epigastric 
pain and weight loss.  The treatment records indicate the 
veteran did not lose any weight while hospitalized.  In fact, 
during the hospitalization, the veteran's appetite was good, 
and he was eating his entire meals.  At the time of the 
December 2006 examination, the veteran weighed 187 pounds.  
An April 2007 VA outpatient treatment report shows that his 
weight was 179 pounds.  No medical professional has stated 
that the veteran's weight loss has caused a definite 
impairment in his health or that the service-connected 
disability has caused any impairment in his health.  The 
medical records throughout the appeal period do not show 
current ulcer disease, which is required for a 60 percent 
evaluation.  See id.  The hospitalization treatment records 
showed no recurrent hematemesis or melena.  For example, a 
March 2007 inpatient treatment report shows that the veteran 
denied diarrhea, melena, hematochezia, or dysuria.  The Board 
finds that a preponderance of the evidence is against a 
finding that the veteran has severe ulcer disease to warrant 
a 60 percent evaluation.

The veteran has reported increased symptomatology during the 
appeal period, and he was awarded a higher evaluation as of 
December 1, 2006.  At the February 2008 hearing, the veteran 
testified that he had all the symptoms that fall under the 
60 percent evaluation.  See id.  The clinical findings as of 
December 2006 do not support his assertions, and the Board 
has accorded these findings high probative value.  In 
weighing the evidence of record, the Board finds that the 
service-connected disability is appropriately rated as 
20 percent disabling prior to December 1, 2006, and as 
40 percent disabling as of December 1, 2006, for the reasons 
stated above.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

Under 38 C.F.R. § 3.321(b)(1) (2007), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

At the February 2008 hearing, the veteran stated he had 
stopped working approximately four to five years ago; 
however, there is no indication that he stopped working due 
solely to the service-connected duodenal ulcer.  
Additionally, there is no suggestion that the duodenal ulcer 
has required frequent periods of hospitalization for its 
treatment.  The veteran was hospitalized in March 2007, but 
that appears to be the only time he was hospitalized since 
1964.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.




ORDER

An evaluation in excess of 20 percent prior to December 1, 
2006, and an evaluation in excess of 40 percent as of 
December 1, 2006, for duodenal ulcer are denied.



_____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


